In a habeas corpus proceeding by a father against his former wife to obtain the custody of their two infant children, the proceeding having been remitted by this court to the Special Term for a hearing (Matter of Pelaez, 8 A D 2d 743), the mother appeals from an order of the Supreme Court, Westchester County, dated February 10, 1960, made after the hearing and after reargument and rehearing, sustaining the writ, directing the mother forthwith to deliver the children to the father (the petitioner), and awarding custody of the children to him except during the vacation period between the termination of the Spring school term and the commencement of the Fall school term when custody is given to the *821mother. Order reversed on the facts and in the exercise of discretion, without costs, and proceeding remitted again to the Special Term for the purpose of taking further proof as to the present status of the petitioner (the father) and as to the welfare of the children, and for the purpose of making a new determination based on all the proof which may be adduced. Upon the argument of this appeal petitioner’s counsel stated that the petitioner, who was a resident of Cuba and a citizen of the United States, had returned to the United States. In view of the provisions of the divorce decree entered in Cuba and in view of the financial and international situation affecting American citizens presently residing in Cuba or who previously resided there, a new determination should be made in this proceeding after a consideration of all the circumstances, including those affecting the petitioner as a result of the developments in Cuba. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur. [23 Misc 2d 423.]